STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 21, 2015
               Plaintiff-Appellee,

v                                                                  No. 321000
                                                                   Wayne Circuit Court
AKEI LEVORN CHAPMAN,                                               LC No. 13-009215-FC

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and JANSEN and METER, JJ.

HOEKSTRA, P.J., (concurring).

        I concur in the majority’s decision to affirm defendant’s convictions. I write separately
because, although I agree with the majority that any misconduct by the prosecutor was not
outcome determinative and that defense counsel was not constitutionally ineffective for failing to
object to the prosecutor’s remarks, I am persuaded that the prosecutor impermissibly expressed
personal beliefs, unsupported by the evidence, when the prosecutor categorically asserted that
“normal” and “healthy” friendships cannot exist between teenagers and adults. See People v
Bahoda, 448 Mich. 261, 282-283, 286-287; 531 NW2d 659 (1995); People v Watson, 245 Mich
App 572, 588; 629 NW2d 411 (2001).



                                                            /s/ Joel P. Hoekstra




                                               -1-